Exhibit LICENSE AGREEMENT BETWEEN TENSIODYNE CORPORATION AND THE TRUSTEES OF THE UNIVERSITY OF PENNSYLVANIA (JULY , 1993) TECHNOLOGY AREA:METAL FATIGUE MEASUREMENT TABLE OF CONTENTS RECITALS 1 ARTICLE 1 - DEFINITIONS 2 ARTICLE 2 - LICENSE GRANT 4 ARTICLE 3 - ROYALTIES, RECORDS AND ACCOUNTING 5 ARTICLE 4 - IMPROVEMENTS 8 ARTICLE 5 - CONFIDENTIALITY 8 ARTICLE 6 - TERM AND TERMINATION 9 ARTICLE 7 - PATENT MAINTENANCE 10 ARTICLE 8 - INFRINGEMENT AND LITIGATION 11 ARTICLE 9 - DISCLAIMER OF WARRANTIES; INDEMNIFICATION 12 ARTICLE 10 - USE OF PENN'S NAME; INDEPENDENCE 14 ARTICLE 11 - COMPLIANCE WITH LAWS; EXPORT CONTROL 14 ARTICLE 12 - ASSIGNMENT 14 ARTICLE 13 - NOTICES 15 ARTICLE 14 - JURISDICTION; ENTIRE AGREEMENT - DISPUTE RESOLUTION 15 LICENSE AGREEMENT BETWEEN TENSIODYNE CORPORATION AND THE TRUSTEES OF THE UNIVERSITY OF PENNSYLVANIA (JULY , This License Agreement ("AGREEMENT") is made by and between The Trustees of the University of Pennsylvania, a Pennsylvania not for profit corporation, having an office at 3700 Market Street, Suite 300, Philadelphia, Pennsylvania 19104-3147 ("PENN") and Tensiodyne Corporation having a place of business at 11835 West Olympic Boulevard, East Tower, Suite 705, Los Angeles, California ("LICENSEE"). This AGREEMENT is effective as of July , 1993 ("EFFECTIVE DATE"). RECITALS WHEREAS, PENN is the sole and exclusive owner and proprietor of certain inventions and improvements together with technical information and proprietary rights developed by Drs.Campbell Laird and Li Yuan-Feng relating to electrochemical methods and devices to determine metal fatigue; and, WHEREAS, PENN is the owner of application(s) for United States and foreign letters patent(s) in Appendix 1 attached hereto relating to the foregoing inventions and improvements of Drs. Laird and Yuan-Feng; and, WHEREAS, PENN, through the continuing work of Dr. Laird or such other PRINCIPAL INVESTIGATOR as may be designated by the parties in accordance with the SPONSORED RESEARCH AGREEMENT between the parties of even date herewith, may make additional inventions and improvements and may develop additional technical information and proprietary rights relating to electrochemical methods and devices to determine metal fatigue; and, WHEREAS, LICENSEE desires to secure the exclusive right and license to use, develop, manufacture, market and exploit any inventions and improvements of Dr.
